Order reversed, with twenty dollars costs and disbursements, and motion granted, and the clerk of the county of New York, as required by section 188 of the Civil Practice Act, is ordered, upon payment of his proper fees therefor, forthwith to deliver to the clerk of the county of Saratoga all papers filed in the action and certified copies of all minutes and entries relating thereto. No opinion. Present— Finch, P. J., Merrell, Martin, O’Malley and Untermyer, JJ.; Merrell, J., dissents and votes for affirmance on the ground that the moving party has failed to make out a case for a change of venue for the convenience of witnesses.